DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action was written in response to the Applicants Remarks filed 3/4/21.  Claims 1-10, 12-32, 34 are pending.  Claim 33 has been cancelled.  Claim 11 was previously cancelled.
Withdrawn Rejections
The 112 1st rejections of claims 25-29 have been withdrawn due to the amendment to claim 25.
The 112 2nd rejections of claims 25-28 have been withdrawn due to the amendment to claim 25.
The 103 rejections of claims 1-10, and 12-24 under Li have been withdrawn due to the amendments to the claims.
The 103 rejections of claims 25-29 have been withdrawn due to the amendments to the claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-10, 12-24 are allowable over the prior art of record because the prior art does not disclose “wherein the alkaline whey protein mixture lacks a protease enzyme that selectively hydrolyzes the beta-lactoglobulin”. The prior art teaches the inclusion of enzymes at this stage, or temperatures that are higher that claimed or using acidic pH levels as opposed to basic levels in a whey protein mixture.
Claims 25-29 are allowable over the prior art of record because the prior art does not disclose a high-purity a-lactalbumin dairy composition comprising: 80 dry wt.% or more whey .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  US 2014/0287095.
Regarding Claim 30:  Li discloses an enriched alpha-lactalbumin dairy composition made from an alpha-lactalbumin containing filtration retentate [0041; 0029].  Li discloses an alpha-LA rich permeate and glycomacropeptide containing permeate [0041].  Li discloses wherein the alpha-lactalbumin containing filtration retentate is formed from a protease treated whey protein solution that was filtered into the filtration retentate and a glycomacropeptide fragment-containing permeate [0038]-[0041]. Li discloses the protein product is made basic by adding 20% sodium hydroxide to obtain a pH of 10.45 [0038].  Li discloses that the temperature is 7.2°C [0019; 0038] and discloses adjusting to a temperature of 10°C or less and adjusting the a pH greater than 7 (alkaline pH) [abstract].  Li discloses a ratio of 3.4 [Table 1].  However, this was one example and it would have been obvious to adjust the ratio since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 
 	“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Further, regarding the ratio, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the ratio for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding Claim 31:  Li discloses the product of claim 30.  Li further discloses spray drying the composition in to a powder [0041].
Regarding Claim 32:  Li discloses the product of claim 30.  Li discloses that the whey protein concentrate used for processing into an alpha-LA rich composition has 80% protein on dry basis [0037].
Regarding Claim 34:  Li disclose the product of claim 30.  Li does not explicitly disclose less than 1% glycomacropeptides.  However it does teach that the permeate contains the glycomacropeptides [0041] and therefore the retentate containing the a-LA would not contain as much glycomacropeptide.   
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over de Wit et al. (US 5420,249).
Regarding Claim 30:  de Wit discloses an enriched protein product containing alpha-lactalbumin and beta-lactoglobulin [abstract]. De Wit discloses a ratio of α-lactalbumin to β-lactoglobulin at about 10:1 [col. 2, lines 5-13].  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 30 has been considered regarding its disclosure of enriched alpha-lactalbumin and composition features namely the pH of the whey protein mixture.
 	“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Further, regarding the ratio, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the ratio for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding Claim 34:  de Wit discloses the product of claim 30.  de Wit does not explicitly disclose less than 1% glycomacropeptides.  However since it does not teach that the product contains the glycomacropeptides, the products would not be said to contain glycomacropeptides thereby overlapping with the less than 1% range.
Response to Arguments
The 112 1st rejections of claims 25-29 have been withdrawn due to the amendment to claim 25.
nd rejections of claims 25-28 have been withdrawn due to the amendment to claim 25.
The 103 rejections of the claims under Li have been withdrawn due to the amendments to the claims.
The 103 rejections of claims 25-29 have been withdrawn due to the amendments to the claims.
Applicant's arguments filed 3/4/21 regarding claims 30-32, and 34 have been fully considered but they are not persuasive.
On page 10, the Applicants assert that Li discloses a different method than disclosed in claim 30.  
The Examiner maintains the rejection because although the process of Li is different than recited, the product of Li is substantially similar to what was recited.  There is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
	The rejections of claim 30-32, and 34 have been maintained.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793